In an action, inter alia, for the specific performance of a contract, the defendant Cie Sharp appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Pfau, J.), dated May 9, 2013, as denied his motion to vacate a so-ordered stipulation of settlement dated October 10, 2012.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellant’s motion to vacate a so-ordered stipulation of settlement dated October 10, 2012 (see Hallock v State of New York, 64 NY2d 224, 230 [1984]; Dubi v Skiros Corp., 66 AD3d 954 [2009]; Ramnarain v Ramnarain, 46 AD3d 655, 656 [2007]; Chan v Barry, 36 AD3d 579 [2007]).
The plaintiff’s request for certain affirmative relief is not properly before this Court, since it did not cross-appeal from the order appealed from (see Hecht v City of New York, 60 NY2d 57, 60-62 [1983]; Matter of White Plains Plaza Realty, LLC v Cappelli Enters., Inc., 108 AD3d 634, 638 [2013]).
Skelos, J.P., Dickerson, Miller and Hinds-Radix, JJ., concur.